                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    EARL S. WAGNER, individually and on behalf of all
    others similarly situated,

                                Plaintiff,
           v.                                                      OPINION and ORDER

    SPECTRUM BRANDS LEGACY, INC. f/k/a                                  19-cv-178-jdp
    SPECTRUM BRANDS HOLDINGS, INC., ANDREAS
    R. ROUVÉ, and DOUGLAS L. MARTIN,

                                Defendants.


    WEST PALM BEACH FIREFIGHTERS’ PENSION
    FUND, individually and on behalf of all others similarly
    situated,

                                Plaintiff,
           v.                                                      OPINION and ORDER

    SPECTRUM BRANDS LEGACY, INC. f/k/a                                  19-cv-347-jdp
    SPECTRUM BRANDS HOLDINGS, INC., ANDREAS
    R. ROUVÉ, DAVID M. MAURA, and DOUGLAS L.
    MARTIN,

                                Defendants.


         The plaintiffs in these two proposed class actions brought under the Securities Exchange

Act of 1934 say that they purchased securities from defendant Spectrum Brands Legacy, Inc.,

which manufactures and distributes “a variety of products in approximately 160 countries.”

Dkt. 1, ¶ 17.1 Plaintiffs allege that the purchase price of the stock was artificially inflated

because of misrepresentations made by Spectrum and some of its officers about the success of




1
    Docket entries are from Case No. 19-cv-178-jdp unless otherwise specified.
efforts to consolidate operations in two distribution centers in Dayton, Ohio and Edgerton,

Kansas. The cases are now before the court on a motion filed by the Public School Teachers’

Pension and Retirement Fund of Chicago and the Cambridge Retirement System to:

(1) consolidate the cases; (2) appoint the movants “lead plaintiffs” under 15 U.S.C.

§ 78u-4(a)(3)(B); and (3) approve the law firm Bernstein Litowitz Berger & Grossmann LLP

as “lead counsel” and the law firm Rathje Woodward LLC as “liaison counsel.” (The court will

refer to the movants as the “proposed lead plaintiffs” for the remainder of the opinion.) No

one has opposed the motion.2 For the reasons discussed below, the court will grant the motion

in full.



                                            ANALYSIS

A. Consolidation

           Federal Rule of Civil Procedure 42(a) allows courts to join pending actions when there

are common questions of law or fact. The purpose of Rule 42(a) is “to prevent . . . unnecessary

duplication of effort in related cases.” EEOC v. G-K-G, Inc., 39 F.3d 740, 745 (7th Cir. 1994).

The court concludes that consolidation is appropriate here because both cases are based on the

same alleged conduct (defendants’ misrepresentations in 2016 and 2017 about Spectrum’s

consolidation of its distribution centers), the same legal theories (violations of 15 U.S.C.

§§ 78j(b) and 78t(a)), and similar proposed classes (those who purchased Spectrum stock

between 2016 and 2018).




2
  Locals 302 and 612 of the International Union of Operating Engineers-Employers
Construction Industry Retirement Trust also filed a motion to serve as lead plaintiffs, Dkt. 15,
but they later withdrew that motion, Dkt. 20.


                                                 2
          The classes are not identical because the proposed class period in No. 19-cv-347-jdp

encompasses more time. The class period in both proposed classes begins on June 14, 2016,

but the class period closes in April 2018 for No. 19-cv-178-jdp and in November 2018 for

No. 19-cv-347-jdp. The proposed lead plaintiffs don’t explain the reason for the different class

periods, but a review of the complaints suggests that it may be the result of Spectrum’s second

quarter 2018 financial and operational results, which plaintiffs say were released in April 2018

and revealed Spectrum’s financial difficulties. But the plaintiffs in No. 19-cv-347-jdp allege

that defendants continued making misstatements about the nature of those difficulties in

subsequent months. No. 19-cv-347-jdp, Dkt. 1, ¶¶ 45–50. Another difference is that

No. 19-cv-347-jdp names an additional officer as a defendant (David Maura, Spectrum’s board

chair).

          These differences may have implications for a motion for class certification, but the

standard under Rule 42 is much less demanding than Rule 23. Because there appear to be

multiple common questions of law and fact between the two cases and because it would be

more efficient to litigate the cases together, the court is persuaded that consolidation is

appropriate.

B. Lead plaintiffs

          The Private Securities Litigation Reform Act, which amended the Securities Exchange

Act of 1934, imposes various procedural requirements in class actions alleging violations of

securities laws. One of these is that the district court must appoint a lead plaintiff or plaintiffs

for the proposed class. 15 U.SC. § 78u-4(a)(3).

          The named plaintiff or plaintiffs in a proposed class action have 20 days after filing the

complaint to give notice of the action to members of the proposed class in a “widely circulated


                                                  3
national business-oriented publication or wire service.” 15 U.S.C. § 78u-4(a)(3)(A)(i). The

notice must indicate “the pendancy of the action, the claims asserted therein, and the

purported class period.” Id. § 78u-4(a)(3)(A)(i)(I). Within 60 days after notice is published,

any member of the proposed class may move the court for permission to serve as lead plaintiff.

Id. § 78u-4(a)(3)(A)(i)(II). Anyone seeking appointment as a class representative must file

sworn certifications on several issues. Id. § 78u-4(a)(2).3 The court must then determine which




3
    The certification must:

                 (i)     state[] that the plaintiff has reviewed the complaint and
                         authorized its filing;

                 (ii)    state[] that the plaintiff did not purchase the security that
                         is the subject of the complaint at the direction of plaintiff’s
                         counsel or in order to participate in any private action
                         arising under this chapter;

                 (iii)   state[] that the plaintiff is willing to serve as a
                         representative party on behalf of a class, including
                         providing testimony at deposition and trial, if necessary;

                 (iv)    set[] forth all of the transactions of the plaintiff in the
                         security that is the subject of the complaint during the
                         class period specified in the complaint;

                 (v)     identif[y] any other action under this chapter, filed during
                         the 3-year period preceding the date on which the
                         certification is signed by the plaintiff, in which the plaintiff
                         has sought to serve as a representative party on behalf of
                         a class; and

                 (vi)    state[] that the plaintiff will not accept any payment for
                         serving as a representative party on behalf of a class
                         beyond the plaintiff's pro rata share of any recovery, except
                         as ordered or approved by the court in accordance with
                         paragraph (4).

15 U.S.C.A. § 78u-4(a)(2).


                                                    4
“member or members” of the proposed class are “the most capable of adequately representing

the interests of class members.” 15 U.S.C. § 78u-4(a)(3)(B)(i).

       The court finds that the notice requirements are met. On March 7, 2019, plaintiff

Wagner filed a notice in Globe Newswire, which courts have consistently found to be a

widely-circulated newswire under § 78u-4(a)(3)(A)(i).4 The notice includes all the information

required by § 78u-4(a)(3)(i)(I). See Dkt. 14-4. The proposed lead plaintiffs filed their motion

to serve as lead plaintiffs on May 6, which is within the deadline. They attached sworn

declarations that they meet all the requirements in § 78u-4(a)(2). Dkt. 14-1. There are no

other pending motions to serve as lead plaintiff.5

       The next question is whether the proposed lead plaintiffs are “the most capable of

adequately representing the interests of class members.” 15 U.S.C. § 78u-4(a)(3)(B)(i). There




4
 See, e.g., Kakkar v. Bellicum Pharm., Inc., No. 4:18-cv-338, 2019 WL 1367653, at *1 (S.D. Tex.
Mar. 26, 2019); Mulquin v. Nektar Therapeutics, No. 18-cv-6607-HSG, 2019 WL 1170774, at
*2 (N.D. Cal. Mar. 13, 2019); Mariconda v. Farmland Partners Inc., No. 18-cv-2104-DME-NYW,
2018 WL 6307868, at *2 (D. Colo. Dec. 3, 2018); In re Herbalife, Ltd. Sec. Litig., No.
CV142850DSFJCGX, 2014 WL 12586789, at *1 (C.D. Cal. July 30, 2014); Ghodooshim v.
Qiao Xing Mobile Commc’n Co., No. 12 CIV. 9264 JSR, 2013 WL 2314267, at *1 (S.D.N.Y.
May 21, 2013).
5
  Plaintiff West Palm Firefighters’ Pension Fund filed a separate notice for No. 19-cv-347-jdp
on April 30, and the deadline for responding to that notice has not yet expired. But it is
unnecessary to wait to decide the proposed lead plaintiffs’ motion. First, the pension fund’s
notice was not required. Under §78u-4(a)(3)(A)(ii), “[i]f more than one action on behalf of a
class asserting substantially the same claim or claims arising under this chapter is filed, only
the plaintiff or plaintiffs in the first filed action shall be required to cause notice to be published
in accordance with clause (i).” As discussed above, these two cases raise substantially the same
claims. Second, the only investors who would not have been put on notice by Wagner are those
who purchased stock between April and November 2018, but not between June 2016 and April
2018. Such an investor would not be an appropriate lead plaintiff because it would not
represent the interests of the largest portion of the class.


                                                  5
is a presumption under the statute that the most adequate plaintiff is “person or group of

persons” who:

                (aa) has either filed the complaint or made a motion in response
                to a notice under subparagraph (A)(i);

                (bb) in the determination of the court, has the largest financial
                interest in the relief sought by the class; and

                (cc) otherwise satisfies the requirements of Rule 23 of the Federal
                Rules of Civil Procedure.

15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). This presumption can be rebutted if a member of the

proposed class can show that the presumptively most adequate plaintiff will be unable to

represent the class adequately. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).

       A threshold question is whether the statute permits both the Public School Teachers’

Pension and Retirement Fund of Chicago and the Cambridge Retirement System to serve as

lead plaintiffs together. As noted above, the statute allows the lead plaintiff to be a “person or

group of persons,” so there is no categorical bar on multiple class members serving as lead

plaintiff. In a joint declaration submitted by representatives of both entities, the proposed lead

plaintiffs say they worked together as co-lead plaintiffs in another securities class action, Hughes

v. Huron Consulting Group, Inc., No. 09-cv-4734 (N.D. Ill.), and they have a good working

relationship. Dkt. 18, ¶ 5. The court sees no reason not to consider the proposed lead plaintiffs’

request to serve together in the absence of any evidence suggesting that doing so would not be

in the best interests of the class.

       Turning to the three requirements in § 78u-4(a)(3)(B)(i), the court concludes that the

proposed lead plaintiffs meet the first requirement because they filed a motion to serve as lead

plaintiffs. As for the second requirement, the retirement fund says that it purchased nearly

74,000 shares of Spectrum stock and lost more than $2.4 million during the class period as a

                                                 6
result of its purchases and sales of Spectrum stock; the retirement system says that it purchased

nearly 30,000 shares and lost more than $1 million. Dkt 14-2. See also Chandler v. Ulta Beauty,

Inc., No. 18-cv-1577, 2018 WL 3141763, at *3 (N.D. Ill. June 26, 2018) (“[T]he approximate

losses suffered . . . is the most critical factor in determining a moving party’s financial

interest.”); Maiden v. Merge Techs., Inc., No. 06-C-349, 2006 WL 3404777, at *2 (E.D. Wis.

Nov. 21, 2006) (measuring financial interest by number of shares purchased, amount of funds

expended, and amount of losses suffered).

       In their motion, the proposed lead plaintiffs say that they are not aware of anyone with

a larger financial interest. Because no other class member has come forward to oppose the

proposed lead plaintiffs’ motion, the court will assume that they have the largest financial

interest of all the potential class members.

       This leaves the requirements of Rule 23. The two Rule 23 requirements related to the

class representative are typicality (whether the representative’s claims have “the same essential

characteristics as the claims of the class at large,” De La Fuente v. Stokely-Van Camp, Inc., 713

F.2d 225, 232 (7th Cir. 1983)), and adequacy (whether the representative has a sufficient stake

in the outcome and is free of any conflicts of interest with other class members, Amchem

Products, Inc. v. Windsor, 521 U.S. 591, 625–26 (1997)). In light of the limited information

available about the class at this early stage, courts have held that lead plaintiffs need only make

a prima facie showing of typicality and adequacy. E.g., In re Cavanaugh, 306 F.3d 726, 730 (9th

Cir. 2002); In re Cendant Corp. Litig., 264 F.3d 201, 263–64 (3d Cir. 2001); Brady v. Top Ships

Inc., 324 F. Supp. 3d 335, 350 (E.D.N.Y. 2018).

       The court is persuaded that the proposed lead plaintiffs have made the necessary

showing. Their claims appear to be typical of the class because they purchased stock at allegedly


                                                7
inflated prices during the class period and suffered losses as result. And they appear to be

adequate representatives in light of their substantial losses. No conflicts of interest are

apparent. Their loss charts show that they purchased Spectrum stock throughout the class

period, so they have an incentive to represent the interests of the entire proposed class. Because

no other party or potential class member has attempted to rebut the presumption that the

proposed lead plaintiffs are the most adequate representatives of the class, the court will

approve their request to serve as lead plaintiffs.

C. Lead counsel

       Under 15 U.S.C. § 78u-4(a)(3)(B)(v), the lead plaintiff is authorized to “select and

retain counsel to represent the class” “subject to the approval of the court.” The proposed lead

plaintiffs ask the court to approve the law firm Bernstein Litowitz Berger & Grossmann LLP

as lead counsel and the law firm Rathje Woodward LLC as “liaison counsel.”

       In supporting its selection of Bernstein Litowitz, the proposed lead plaintiffs cite the

firm’s extensive experience litigating securities class actions and obtaining favorable results.

Dkt. 13, at 16. Numerous other courts have approved the firm to serve as lead counsel under

§ 78u-4(a)(3)(B)(v). E.g., City of Riviera Beach Gen. Employees Ret. Sys. v. Macquarie Infrastructure

Corp., No. 18-CV-3608 (VSB), 2019 WL 364570, at *6 (S.D.N.Y. Jan. 30, 2019) (“Bernstein

Litowitz is highly qualified and experienced in securities class action litigation and has

repeatedly demonstrated an ability to conduct complex securities class actions effectively.”).

The court will approve the proposed lead plaintiffs’ choice of lead counsel.

       As for liaison counsel, Rathe Woodward has substantial experience in both litigating

class actions and litigating in this court. The court will approve that firm as well.




                                                 8
                                 ORDER

IT IS ORDERED that:

1. The motion filed by the Public School Teachers’ Pension and Retirement Fund of
   Chicago and the Cambridge Retirement System to consolidate the cases, appoint
   lead plaintiffs, and approve counsel is GRANTED.

2. Nos. 19-cv-178-jdp and 19-cv-347-jdp are CONSOLIDATED for all purposes.

3. The Public School Teachers’ Pension and Retirement Fund of Chicago and the
   Cambridge Retirement System are APPOINTED to serve as lead plaintiffs.

4. The court APPROVES lead plaintiffs’ choice of Bernstein Litowitz Berger &
   Grossmann LLP as lead counsel and the law firm Rathje Woodward LLC as liaison
   counsel.

Entered June 12, 2019.

                                 BY THE COURT:

                                 /s/
                                 ________________________________________
                                 JAMES D. PETERSON
                                 District Judge




                                    9
